Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 13 June 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters New Windsor 13th June 1781.
                        
                        I had yesterday the honor of receiving your Excellency’s letter of the 9th instant accompanied by the result
                            of the second Council of War. I have so great a respect for the opinions of the Gentlemen who composed it, that I should
                            have been satisfied, had they barely mentioned that they had, upon a reconsideration of the subject, thought it most
                            conducive to the common interest to adhere to their former determination; but the new arguments which have been introduced
                            in favor of the detention of the Fleet at Newport, aided by those expressed by your Excellency in your letter, leave me no
                            room to doubt of the propriety of the measure. I feel very sensibly and I beg you will make my acknowledgements to the
                            Gentlemen of the Marine for the reasons which induced them, personally, to wish to remain in the Road of Newport rather
                            than remove to that of Boston.
                        I shall be happy to have it in my power to congratulate you upon the safe arrival of your whole Convoy—His
                            Excellency The Count de Rochambeau informs me in a letter of a later date than yours that they had not all got into port.
                            I have the honor to be with very high Esteem Yr Excellency’s Most obt and Hble servt.

                    